DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 2, 3, 5, 9, 11, 12, 15, 16 and 18; and cancellation of claim 14 are noted.
Applicant’s reply has overcome some, but not all, of the rejections under 35 USC 112(b) and (d). See following.

Response to Arguments
Applicant's arguments filed 28 September 2022 have been fully considered but they are not persuasive.
Applicant’s position is that neither Elia nor Ojo discloses or suggests the claimed catalyst composition. Applicant argues that while Elia generally refers to ZSM-48 zeolites, there is no evidence the skilled artisan would expect any advantages associated with the SSZ-91 zeolite catalyst relative to other ZSM-48 catalysts which would necessarily lead to improvements of a catalyst comprising both SSZ-91 and ZSM-12.
This argument is not found persuasive. Elia does more than “generally refer” to ZSM-48 zeolites, but rather explicitly discloses the combination of ZSM-48 an ZSM-12 (see Examples 4 & 6) for the purpose of use as a hydroisomerization catalyst (see [0002]; [0011]; [0049]).
With regards to the contention that there is no evidence that the skilled artisan would expect any advantages associated with SSZ-91 relative to ZSM-48, Ojo does provide such evidence, which was discussed in the previous office action. Ojo discloses that SSZ-91, a specific type of ZSM-48, exhibits a lower degree of hydrocracking and superior isomerization activity relative to conventional ZSM-48 (see Abstract; col. 3, lines 34-35; col. 10, lines 28-40; Table 4). Based on these explicit teachings and suggestions in Ojo, the office is of the position that the evidence of record supports the 103 rejection based upon the combination of references, wherein clear motivation for substituting SSZ-91 for a conventional ZSM-48 is provided in the modifying Ojo reference.

Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 depends from itself; it appears Applicant intended for claim 15 to depend from claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, it is unclear what the relationship is between “a base oil product” introduced therein and the base oil product introduced in claim 12. Are they the same or different? The office submits that the previous language of claim 16 was clearer because it referred to the product produced in the process of claim 12. Furthermore, it is unclear whether the catalyst in itself is “suitable to produce” the product or whether specific operating conditions are needed in combination with the catalyst. The office believes the latter to be correct.
The term “sufficient” in claim 18 (in “sufficient air flow”) is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the context of the claim and corresponding specification what flow rate of air would be considered “sufficient.”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Regarding claim 10, the upper limit of SSZ-91 (99 wt%) in combination with the lower limit of ZSM-12 molecular sieve (1 wt%) is not considered to include all the limitations of the claim upon which it depends (claim 9), given that the combined total is 100 wt%, thus excluding the additional components that are required, i.e. the modifier and the matrix material.
Regarding claim 11, the office notes that claim 1 is directed to a catalyst composition. Claim 11 does not further limit the catalyst composition and instead sets forth a limitation regarding characterizing a base oil product produced from its use (merely reciting “suitable to produce” does not overcome this rejection as the limitations of the claim do not provide any further limiting properties or characteristics of the catalyst composition).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Elia et al (US 2010/0075831) in view Ojo et al (US 9,920,260).
Regarding claim 1, Elia discloses a hydroisomerization (HDI) catalyst comprising:
a catalyst composition comprising a ZSM-48 molecular sieve and a ZSM-12 molecular sieve (see [0008]; [0013]; [0048]).
Elia discloses ZSM-48, but does not explicitly disclose SSZ-91, which the office notes is a specific type of ZSM-48 as described in the specification.
Ojo is directed to a family of new crystalline molecular sieves designated SSZ-91 and its use in HDI processes (see Abstract). Ojo discloses that, in comparison to conventional ZSM-48, SSZ-91 exhibits a lower degree of hydrocracking and a superior isomerization selectivity (see Abstract; col. 3, lines 34-35; col. 10, lines 28-40 and Table 4).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to use SSZ-91 as the ZSM-48 molecular sieve component in Elia, as suggested by Ojo, given that SSZ-91, a specific type of ZSM-48 material, exhibits a lower degree of hydrocracking and a higher isomerization selectivity in comparison to conventional ZSM-48 materials.
Elia does not explicitly disclose the ZSM-12 being present in the claimed amount, i.e. 1.0 to 15.0 wt%.
However, it is considered that determining the optimum concentration of either/both of the zeolite components amounts to nothing more than routine experimentation for a person of ordinary skill in the art, in light of the Elia reference teaching a dual zeolite in general and having the components in line with those claimed, in order to provide a catalyst composition which is effective for isomerization reactions (see [0013]). Absent a showing of criticality or unexpected results, the claimed concentration of ZSM-12 is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 2, Elia discloses wherein the molecular sieves are combined with a matrix material (binder) to form a base material, and wherein the catalyst further comprises at least one modifier (metal hydrogenation component) comprising a Group VI and/or Group VIII metal (see [0019]-[0020]).
Regarding claim 3, Ojo discloses wherein the SSZ-91 has at least 70% polytype 6 of the total ZSM-48 material, an EUO-type phase in an amount 0 to 3.5 wt%, and polycrystalline aggregate morphology comprising crystallizes having an average aspect ratio between 1 and 8 (see col. 3, lines 26-29; col. 8, line 55 – col. 9, line 17)
Regarding claim 4, Elia discloses wherein the silica to alumina mole ratio of the ZSM-48 component is about 70 to 110 (see [0021]), within the claimed range(s). Additionally, Ojo discloses the SSZ-91 having a silica to alumina ratio between 80 and 140 (see col. 8, lines 49-54), also within the claimed range and in line with the disclosure of Elia.
Regarding claim 5, Ojo discloses wherein the SSZ-91 molecular sieve comprises at least 90% polytype 6 of the total ZSM-48 material, between 0.1 and 2 wt% EU-1, and crystallites having an average aspect ratio of between 1 and 3 (see col. 6, lines 64-65; col. 9, lines 1-17).
Regarding claims 6 and 7, Elia discloses wherein the catalyst comprises Pt or a combination of Pt and Pd as the modifier and the modifier content is 0.1 to 1.0 wt% (see [0037]; Example 4, which discloses 0.3 wt% Pt), within the claimed range(s).
Regarding claim 8, Elia discloses wherein the matrix material is selected from alumina, silica, titania, zirconia, and combinations thereof (see [0036]).
Regarding claims 9 and 10, Elia discloses wherein the catalyst comprises 0.1 to 5 wt% of the modifier (see [0037]), 35 wt% of the matrix material, and 65 wt% of zeolites (see [0017]).
Regarding the concentration(s) of zeolite components, refer to the above discussion in claim 1, equally applicable to the limitations of claim 10.
Regarding claim 11, Elia in combination with Ojo teaches the catalyst as set forth in claim 1. Claim 11 does not further limit the catalyst and therefore the combination of references is considered to teach claim 11 for the same reasons discussed above (refer to rejection under 35 USC 112(d)).
Regarding claims 12 and 15, Elia in combination with Ojo teaches the catalyst set forth in claim 1. Elia further discloses a process for producing a base oil product having reduced base oil pour point and/or cloud point comprising contacting a hydrocarbon feedstock with the HDI catalyst under HDI conditions to produce the base oil product (see [0002]; [0011]; [0049]). Based upon the combination of references fully disclosing the claimed catalyst, reduction of base oil pour point and/or base oil cloud point in comparison to a catalyst excluding the ZSM-12 molecular sieve is considered inherent.
Regarding claim 13, Elia discloses wherein suitable hydrocarbon feedstock(s) include vacuum gas oil, vacuum residue, atmospheric residue, deasphalted oils, slack wax, and shale oil (see [0011]).
Regarding claim 16, Elia discloses wherein the product is a base oil product having a cloud point of no greater than -20°C (see, e.g., Table 4, Example 4).
Regarding claim 17, Elia in combination with Ojo teaches the catalyst as set forth in claim 1. Elia further discloses wherein the catalyst is prepared by a process comprising mixing together the ZSM-48 molecular sieve component, the ZSM-12 molecular sieve, any added matrix material, and sufficient liquid to form an extrudable paste (see [0015]; [0017]); extruding the paste to form an extrudate base (see [0015]); impregnating the extrudate with a metal impregnation solution containing at least one modifier selected from Group VI and/or VIII to form a metal loaded extrudate (see [0019]-[0020]; and subjecting the metal loaded extrudate to drying and calcination post-treatment conditions (see [0048]).
Regarding claim 18, Elia discloses the mixing, impregnation, drying, and calcination step discussed above. In addition, Elia discloses drying and calcining the extrudate (see [0017]; [0024]; [0035]). Determining the temperature and time for carrying out these steps amounts to nothing more than routine experimentation for a person of ordinary skill in the art and would be associated with a reasonable expectation of success. Elia discloses conditions for some of the steps, including the first drying step at 100 to 250°C (see [0035]), the second drying step at 250°F (121°C), and second calcination step at 680°F (360°C) in the presence of air for 8 hours (see [0049]). Accordingly, the office is of the position that the claimed operating conditions for making the catalyst are obvious in light of the cited references, absent a showing of criticality or unexpected results associated with the claimed operating conditions.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Renee Robinson/Primary Examiner, Art Unit 1772